707 N.W.2d 388 (2006)
In re Petition for DISCIPLINARY ACTION AGAINST Mark Howard GARDNER, a Minnesota Attorney, Registration No. 228801.
No. A05-2489.
Supreme Court of Minnesota.
January 5, 2006.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Mark Howard Gardner committed professional misconduct warranting public discipline, namely, use of profanity to opposing counsel, disclosure of confidential information, and failure to timely convey a counteroffer, in violation of Minn. R. *389 Prof. Conduct (MPRC) 4.4, 8.4(d), 1.6(a)(1), 1.2(a) and 1.4(b).
Respondent has admitted his conduct violated the Rules of Professional Conduct, has waived his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is public reprimand and two years' probation subject to the following conditions:
a. Respondent shall maintain total abstinence from alcohol or other mood-altering chemicals, except that respondent may use prescription drugs in accordance with the directions of a prescribing physician who is fully advised of respondent's chemical dependency before issuing the prescription.
b. Respondent shall attend weekly meetings of Alcoholics Anonymous or other out-patient alcohol treatment program acceptable to the Director. Respondent shall, by the tenth of each month, without a specific reminder or request, submit to the Director an attendance verification, on a form provided by the Director, that provides the name, address and telephone number of the person personally verifying the attendance. Such attendance verification shall also, upon request, be provided to the respondent's supervisor, if any.
c. Respondent shall initiate or continue current treatment by a licensed consulting psychologist or other mental health professional acceptable to the Director, and shall complete all therapy programs recommended by the therapist.
d. Respondent shall initiate and maintain office procedures that ensure there are prompt responses to correspondence, telephone calls, and other important communications from clients, courts and other persons interested in matters respondent is handling, and that will ensure respondent regularly reviews each and every file and completes legal matters on a timely basis.
e. Respondent shall abide by the Minnesota Rules of Professional Conduct.
f. Respondent shall cooperate fully with the Director's Office in its efforts to monitor compliance with this probation and promptly respond to the Director's correspondence by the due date. Respondent shall cooperate with the Director's investigation of any allegations of unprofessional conduct that may come to the Director's attention. Upon the Director's request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Mark Howard Gardner is publicly reprimanded, that he is placed on probation for two years from the date of this order, subject to the conditions set forth above, and that he shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/Russell A. Anderson
Associate Justice
*390